DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 11/12/2020 with a priority date of 5/28/2013.
Claims 1-20 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to claims 1-20 have been entered.
Claims 1-20 overcome the rejection under 35 USC 101 in view of Alice. 
Applicant’s amendments to claims 1-20 overcome rejecting under 35 USC 103.

35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims fall within at least one of the four categories of patent eligible subject matter but the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without a practical application or significantly more. Under Step 2A Prong 2 the claims amount to a practical application.
Step 1: Claims are 1-7 are a system, claims 8-14 are a method and claims 15-20 are a non-transitory computer readable medium. Thus, each independent claim, on its face, is directed 
Step 2A:
Prong 1: The claim recite receiving data about a product, determining a consumer and determining whether a consumer has a financial service account associated with the merchant and determining an incentive to target to the consumer based on the product when the consumer does not have a financial service account associated with the merchant then generating an offer to provide financial service account which is communicated to consumers and the incentive is given to consumers that accept the invitation.
Determining, based on receipt of a product identifier, an incentive to offer a consumer for applying for a financial services account, then applying the incentive to the purchase is a fundamental economic principles or practices, which has also been determined to be a method of organizing human activity that amounts to an abstract idea. Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611. The abstract concepts amount to a checkout clerk, upon being presented with an item for purchase at a point of sale, determining—by, for example, asking the customer—whether the customer has a private label card of the merchant, offering a discount on the item in exchange for the customer applying for the card, then completing the sale, with the discount, if the customer applies. 
Prong 2: The claims include the additional elements that amount to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Specifically, the claims offer a number to features, such as scanning an image of a product code 
Step 2B: Not reached

Reasons for Allowance
The claims use a mobile application associated with a merchant and define distinct entities incentivizing a user to apply for a private label credit card using the mobile application. An incentive provider, a merchant and financial service provider are distinct, which is interpreted to mean that they are not part of the same entity or controlled by another entity in the system. Sanchez providers a very similar arrangement between an application on a user’s mobile device, a transaction processing system, a merchant and a financial institution. Users applying for merchant sponsored private label credit cards via merchant mobile apps through a financial service are features common to both these claims and Sanchez. 
Conceptually there is also little difference between the claimed incentive provider and the transaction processing system in Sanchez because both systems provide incentives for applying for the credit card and manage the application and reward process. The distinction is that the applicant’s process is predicated on a customer scanning a product identifier at the merchant and receiving an incentive for that product when the user opens a new private label 
Further, the applicant has also explicitly claimed transmitting a query that includes information related to the product identifier to the financial institution and receiving a response from a financial institution regarding whether the customer already has a financial service account associated with the merchant. The feature is claimed in combination with a mobile application that is associated with the merchant system, which is interpreted as the merchants mobile application, which means the mobile application is not a 3rd party app (digital wallet), a financial service provider app or incentive provider app. 
Given that the mobile application is on the users device and the entire process for applying and purchasing is handled on the mobile application it would obvious in view of the art to determine the customer is a new customer from the merchant’s records, the app on the user’s mobile device, directly from the user or query a database at the incentive provider to determine whether the user has already been offered an incentive to apply, which is what the art of record discloses. In contrast, the claims require the incentive provider transmit a query to the financial service provider and receive whether the consumer has a financial account from the financial service provider.

Art of Record
Dessert et al. (U.S. 2012/0296725 A1): See Final Office Action dated 12/04/2019. Examiner asserts that Dessert is the best available reference.
Lau et al. (U.S. 2012/0042036 A1): See Final Office Action dated 12/04/2019. Lau clearly teaches attaching identifier to products, scanning the identifiers and providing offers based on those identifiers.
Walker et al. (U.S. 6,144,948 A1): Walker discloses the concepts, but the filing date of June 23, 1997 is prior to the level automation that is enabled by mobile device applications and claimed by the applicant.
Scarborough et al. (U.S. 2008/0255986 A1): Scarborough generally describes targeting users for credit at a POS but mostly discloses preauthorizing customers and selecting lenders.
Lang et al. (U.S. 2009/0099914 A1): Lang discloses identify the consumer as having an existing account and offering incentives to those customer’s to apply for a private label merchant credit card. Lang discloses either a merchant 120 querying its data base 122 or a transactional credit service query its own database 142 to determine the customer financial status. See, [0015, 0020, 0022, 0029, 0033-0035]. Lang discloses other entities in the process may make duplicate determination, the claimed transmitting and receiving are specific enough so this general teaching does not render the claims obvious, even in view of Sanchez.
Sanchez et al. (U.S. 2014/0070001 A1): See, Reasons for Allowance.
Prideaux et al. (U.S. 2013/0268336 A1): Prideaux discloses downloading a mobile wallet application and using the application to apply discounts at merchants. The claimed mobile application associated with the merchant is not the same as the mobile wallet, thus the process in Prideaux would be different then what the applicant has claimed.
Vichich et al. (U.S. 2013/0311266 A1): Vichich discloses using a mobile application to apply all of the transaction vehicles offered by every credit issuer available to the user and allowing users to compare types of rewards offered by the credit issuers.




Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688